Citation Nr: 0023140	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-45 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
as 70 percent disabling.  


REPRESENTATION
Appellant represented by: John E. Tuthill, private attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.  The veteran also claims to have served on 
active duty for an additional period between 1976 and 1977, 
for which dates could not be verified from the record.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
granted for posttraumatic stress disorder (PTSD) and assigned 
a disability evaluation of 70 percent.  

The record shows that the RO expressly considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims (the 
Court), has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.



FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms ranging from mild to serious.  


CONCLUSION OF LAW

The criteria for a higher rating for PTSD have not been met 
at any time since the initial grant of service connection.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.126, Code 9411 (1996) and 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Service connection for PTSD was granted in a rating decision 
dated, April 1997 and a 70 percent evaluation was assigned 
under Diagnostic Code 9411.

The Board notes that this claim is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

a.  Background

The veteran was seen in the VA mental hygiene clinic in 
February 1991.  He denied suicidal or homicidal ideation but 
indicated that stress was building up and he needed help.  He 
was alert and oriented to time, place and person.  The 
veteran was calm and cooperative.  However, he reported that 
he had been inappropriate with his family.  The diagnosis was 
PTSD.  

Between February 1991 and March 1991 the veteran was seen in 
the VA Vet Center.  He had some insight into PTSD in February 
1991.  In March 1991 the veteran was oriented to time, place, 
person and situation.  His memory was intact and there was no 
history of hallucinations.  The war in Iraq stirred up morbid 
memories of combat and had augmented his sleep disorder and 
intensified his nightmares.  The veteran was concerned about 
his attitude toward his wife and children.  He was anxious 
and depressed.  The veteran reported suicide ideation but no 
homicidal ideation.  The diagnostic impressions were alcohol 
abuse in partial remission, PTSD and chronic dysthymia.  His 
Global Assessment of Functioning (GAF) score was 45.  A GAF 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 44-47 (4th Ed. 1994) (DSM-IV).  
GAF scores are intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical (or 
environmental) limitations."  Id.

The veteran was seen in the VA mental hygiene clinic from 
April 1991 to October 1992.  Between April 1991 and June 1991 
he described memory and marital problems, decreased self-
esteem, feelings of uselessness, nightmares and depression.  
The veteran reported that Desert Storm increased his problems 
and that he kept to himself.  The diagnosis was PTSD.  In 
November 1991 the diagnoses were PTSD, alcohol abuse and rule 
out dependence.  The veteran was alert, oriented and angry 
but with good reality contact.  He was coherent, his judgment 
was good and his insight was fair.  Some depression and a 
sleep disorder were noted.  He attended bi-weekly martial 
therapy sessions; his marital discord over the past three 
years was more severe in the last six months.  Both the 
veteran and his wife were angry.  The veteran had been 
married to his current wife for eleven years with three sons.  
In December 1991 he reported marital problems and frequent 
memories of his Vietnam experiences.  He felt exploited.  The 
veteran discussed anger about Vietnam experiences in January 
1992.  The diagnoses were PTSD and a history of alcohol abuse 
in May 1992.  He was alert, oriented and angry with a strong 
sense of victimizing.  The veteran was anxious and depressed 
without psychosis.  Intrusive thoughts and nightmares were 
noted.  The August 1992 treatment record indicated that 
things were pretty serious.  In October 1992 the veteran 
indicated that he was in a holding pattern and that his 
wife's panic disorder had affected him.  

A private medical record, dated May 1992, provided the 
diagnosis of PTSD.  The subjective symptoms were anxiety, 
depression, labile mood, difficulty with relationships, 
frequent unawareness, reminders of Vietnam.  The veteran got 
into conflicts fairly easily.  However, he was able to engage 
in limited stress situations and engage in most interpersonal 
relations with slight or moderate limitations.  His anxiety 
appeared to reduce his attention and concentration and he had 
some difficulty working with others.  

The VA examined the veteran in August 1992.  His voice was 
loud and he had mild pressured speech although he was 
coherent and relevant.  The veteran complained of 
predominantly being angry at authority figures and had some 
insight in the fact that he had guilt.  His cognition was 
intact to abstraction, serial sevens and memory.  He had 
passive suicide ideation, no homicide ideation, no auditory 
or visual hallucinations, no paranoid ideation, although he 
stated that he did not trust anyone.  The diagnosis was PTSD 
and his GAF was 60, indicating moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social or occupational functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The veteran was seen in the VA mental hygiene clinic from 
January 1993 to July 1993.  In January 1993 the veteran was 
alert and oriented.  He was anxious, almost agitated at 
times.  The veteran indicated that his life was going down 
and that he struggled to function as a husband.  He 
complained of unhappy thoughts and preoccupation with 
Vietnam.  There was no homicidal ideation the diagnosis was 
PTSD.  In March 1993 the veteran described disbursed anger in 
various directions.  

A private psychological evaluation, dated September 1993, 
revealed that the veteran was alert and oriented to person, 
place and time.  His speech was generally logical, coherent 
and goal directed.  However, he was extremely agitated and 
angry about his military experiences as well as his dealings 
with the federal government.  His affect was constricted and 
his mood appeared angry and depressed.  The veteran denied 
suicidal ideation at the time of the evaluation but had a 
suicide attempt about 10 years prior.  He reported decreased 
appetite, weight loss of 20 pounds in the last year and a 
half, trouble falling asleep and staying asleep and low 
energy level.  He also reported intrusive thoughts about 
Vietnam, nightmares, flashbacks, and survivor guilt.  

The veteran was in the average range on judgment testing 
according to norms.  His alertness and attention to detail 
was average.  Psychomotor retardation was noted.  The 
veteran's neuropsychological test score results was in the 
normal range.  The veteran had difficulty with logical memory 
passages.  The diagnoses were PTSD and dysthymia and his GAF 
was 55.  The examiner noted that the veteran was very angry 
and should continue to be under the care of a mental health 
professional on a long-term basis.  

At the October 1993 RO hearing the veteran testified that his 
symptoms included nightmares averaging twice a month and a 
nervous breakdown due to the Gulf War.  He described 
flashbacks and problems sleeping.  The veteran reported four 
hours of sleep a night even with his sleep medication.  He 
indicated that he had sleep disturbances, trouble 
concentrating, temper flare-ups and suicidal thoughts.  The 
veteran testified to memory problems and that he could not 
complete college due to his inability to concentrate.  He 
stated that he had friends and three or four better friends.  
He avoided circumstances that reminded him of the war.  His 
activities during the day included light work around the 
house and a little fishing.  

The Social Security Administration (SSA), in November 1993, 
awarded disability benefits based on the primary diagnoses of 
anxiety related disorder and affective disorder.  Depressive 
syndrome characterized by appetite disturbance with change in 
weight, sleep disturbance, deceased energy, difficulty 
concentrating or thinking were present.  Depression, not 
otherwise specified was noted.  Generalized persistent 
anxiety accompanied by motor tension, autonomic 
hyperactivity, vigilance and scanning were present.  
Recurrent and intrusive recollections of a traumatic 
experience, which were a source of a marked distress, were 
noted.  PTSD was absent.  Restriction of activities of daily 
living was slight.  Difficulties in maintaining social 
functioning was marked and deficiencies of concentration were 
frequent.  There were no episodes of deterioration or 
decompensation in work or work like settings.  The veteran 
continued to show chronic anxiety, depression, irritability, 
and strong sense of alienation from society, his sons' trust, 
and erratic and disrupted functioning secondary to PTSD.  

The veteran was hospitalized in December 1995 and the 
diagnoses included PTSD.  A psychiatric consult was not done.  

He was seen in the mental hygiene clinic from January 1996 to 
November 1997.  In February 1996 the veteran denied suicidal 
or homicidal ideation and was alert and oriented to time, 
place and person.  His mood was mildly anxious and his affect 
was congruent with his mood.  He was not psychotic and his 
speech was coherent and relevant.  The veteran's memory, 
judgment and insight were fair.  The impression was PTSD.  In 
November 1996 the veteran was alert, oriented and anxious 
with bouts of depression.  There was no suicidal or homicidal 
ideation.  The diagnosis was PTSD.  In June 1997 the veteran 
was alert, oriented and anxious with underlying anger and 
episodes of depression.  His sleep was restless and his 
appetite and energy were fair.  The diagnosis was PTSD.  

VA outpatient treatment records dated February 1998 to April 
1998 revealed that the veteran was treated for PTSD.  In 
February 1998 he was moody and anxious with decreased 
attention and concentration.  The assessment was PTSD with 
chronic symptoms.  In April 1998 the veteran continued to 
struggle with chronic anxiety, depression and irritability.  
He had a strong sense of alienation from society, and poor 
trust of virtually anyone.  The veteran did errands and 
chores, but functioning was erratic and symptoms frequently 
disruptive.  The assessment was PTSD.  

At the November 1998 Travel Board hearing the veteran 
testified that he was not sleeping and having mental 
problems.  He stated that he went through six months of 
marriage counseling.  The veteran reported that he was under 
constant counseling and medication and was told to be calm 
and stay away from people.  He indicated that he received 
counseling with reference to his ability to get along with 
people and hold a job.  The veteran asserted that he did not 
have any friends and did not communicate with society well at 
all.  

Private progress notes, dated November 1999, indicated that 
the veteran talked very loudly, was angry anxious and 
relieved.  He was oriented to time, place and person and had 
good reality testing.  The veteran's attention and 
concentration were moderately impaired.  He was anxious 
throughout the interview and had a mild pressure of speech.  
The veteran was a reliable informant and was well motivated 
for help.  He had fleeting suicidal thoughts.  The diagnostic 
impression was chronic PTSD and his GAF was 50.  

The VA examined the veteran in November and December 1999.  
He was somewhat disheveled and generally cooperative with his 
interview.  His affect was markedly irritable and he often 
had to be redirected from describing angrily his feelings 
about the government.  The veteran's speech was loud but of 
normal rate; it was logical, coherent, and goal oriented.  
His thoughts were organized and he displayed no evidence of 
psychosis.  The veteran was cognitively intact.  

The MMPI test was felt to not be reliable due to excessive 
endorsement of psychopathology.  The veteran was capable of 
maintaining activities of daily living and did not 
demonstrate any discernable memory loss, ritualistic behavior 
or panic attacks.  At the time of the assessment the veteran 
was endorsing persistent symptoms of increased arousal, 
persistent re-experience of trauma and persistent avoidance 
of stimuli associated with trauma.  The conclusion was that 
the veteran suffered from PTSD with a GAF of 55.  The 
assessment was that the disorder impacted his life most 
significantly in his social functioning as evidenced by two 
failed marriages and poor relationships with his children.  
Occupationally the veteran seemed to be more impacted by his 
physical condition by his own report and by reports seen in 
his C file than by his psychiatric condition.  The veteran 
indicated that he left his job because it ended and not for 
other reasons.  It was the examiner's opinion that the 
veteran's work was more impacted by his physical conditions 
than by his psychiatric condition.  

b.  Regulations 

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
scheduler criteria for evaluating mental disorders, including 
bipolar disorder and PTSD, formerly set forth in 38 C.F.R. §§ 
4.125-4.132 (1996) (redesignated as 38 C.F.R. §§ 4.125- 4.130 
(1999)).  See 61 Fed. Reg. 52695-52702 (1996).  Generally, 
when the laws or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

Under the diagnostic criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996):

A 70 percent evaluation was warranted for situations where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
for situations where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or a 
demonstrable inability to obtain or retain employment.  

Under the diagnostic criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1999): 

A 70 percent rating is assigned for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411 (1999).

The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. 4.126 (1999).  

c.  Analysis

The Board finds that the preponderance of the evidence is 
against a higher evaluation than 70 percent for PTSD at any 
time since the initial grant of service connection under the 
old criteria.  The evidence does not show totally 
incapacitating psychoneurotic symptoms.  In fact, a VA 
examiner stated that the veteran was capable of maintaining 
activities of daily living and did not demonstrate any 
discernable memory loss, ritualistic behaviors or panic 
attacks.  Another VA examiner opined that the veteran's work 
was more impacted by his physical conditions than by his 
psychiatric condition.  

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 70 percent for 
the service-connected PTSD is not warranted under the new 
criteria.  The objective evidence does not indicate that the 
veteran's symptomatology meets the criteria for the 
assignment of a higher disability evaluation.  Specifically, 
the veteran's thoughts were organized and he displayed no 
evidence of psychosis.  He was cognitively intact.  The 
veteran's speech was loud but of normal rate; it was logical, 
coherent, and goal oriented.  He did not have persistent 
delusions or hallucinations.  In fact, the veteran was 
consistently oriented to time, place and person.  His 
judgment, memory and insight were fair.  He denied homicidal 
ideation.  

Finally, his GAF scores ranged from 45 to 60 indicating 
serious to moderate symptoms.  Serious symptoms include 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or any serious impairment in social or 
occupational functioning such as no friends or an inability 
to keep a job.  Moderate symptoms include flat effect and 
circumstantial speech, occasional panic attacks or moderate 
difficulty in social or occupational functioning such as few 
friends, or conflicts with peers or co-workers.  The evidence 
revealed occasional suicidal ideation; however, severe 
obsessional rituals were not indicated.  A private medical 
record, dated May 1992, revealed that the veteran was able to 
engage in limited stress situations and engage in most 
interpersonal relations with slight or moderate limitations.  
The SSA evaluation indicated that there were no episodes of 
deterioration or decompensation in work or work like 
settings.  

Taken as a whole, this evidence indicates that the veteran is 
adequately compensated by the 70 percent disability 
evaluation currently assigned to his service-connected PTSD.

In conclusion, it is found that the preponderance of the 
evidence is against a higher evaluation than 70 percent for 
PTSD at any time since the initial grant of service 
connection under the new criteria.



ORDER

An increased evaluation for the service-connected PTSD is 
denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

